Title: Favi to the American Commissioners, 11 June 1785
From: Favi, Francesco
To: American Commissioners



Messieurs
Paris ce 11. Juin 1785.

J’ai reçu avec la lettre, que vous m’avés fait L’honneur de m’ecrire Le 8 de ce mois Les observations qu’elle renfermoit sur Les changements, que la Cour de Toscane a fait à quelques articles du Traité, que vous Lui avés proposé.
Je Les Lui ferai passer incessamment, et aurai L’honneur de vous informer en son tems de la reponse que j’en recevrai, presumant qu’elle sera pour La Conclusion de cette Convention, qui ne peut etre qu’utile aux deux pays.
Je suis avec Le plus grand respect, Messieurs Votre très humble, et très obeissant Serviteur,

Favi

